Exhibit 10.9
*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
SECOND AMENDMENT TO
EXCLUSIVE DISTRIBUTION AGREEMENT
BETWEEN
AKORN, INC., AND
MASSACHUSETTS BIOLOGICAL LABORATORIES
     This Second Amendment (the “Second Amendment”) is entered into as of
July 30, 2008 (the “Effective Date”), by and between Massachusetts Biologic
Laboratories of the University of Massachusetts Medical School (“MBL”) and
Akorn, Inc. (“Akorn”) (each a “Party” and together the “Parties”).
Recitals
     WHEREAS, MBL as manufacturer and Akorn as distributor entered into an
Exclusive Distribution Agreement for Tetanus-Diphtheria vaccine (“Td vaccine”)
on March 22, 2007 (the “Exclusive Distribution Agreement” or the “Agreement”);
     WHEREAS, by an Amendment with an effective date of July 3, 2008 (the “First
Amendment”), MBL and Akorn modified their Exclusive Distribution Agreement for
certain purposes (the “Modified Exclusive Distribution Agreement” or the
“Modified Agreement”); and
     WHEREAS, since the effective date of the First Amendment, circumstances
have arisen that warrant a further amendment to the Modified Exclusive
Distribution Agreement;
     NOW, THEREFORE, the Parties agree to amend the Modified Exclusive
Distribution Agreement as follows:
Amendment

1.   Consideration. The Parties agree that the consideration for this Second
Amendment consists of the mutual benefits arising from the modifications set out
below.   2.   Amendment to Section 2(a)(1)(1). Section 2(a)(1)(1) of the
Modified Exclusive Distribution Agreement is hereby deleted in its entirety, and
replaced by the following:

  2(a)(1)(1)   Destruction of Multi-Dose Vials to MBL. MBL will accept from
Akorn for return [***...***] doses in multi-dose vials for destruction, which
were manufactured by MBL and meet the federal guidelines for federal excise tax
return and are in Akorn’s possession or control for excise tax purposes (the
“Original Doses”). Rather than physically return the Original Doses, Akorn at
its cost shall arrange for the

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

      destruction of the Original Doses, on or before August 6, 2008. Akorn
shall (i) pay the destruction costs billed by the contractor responsible for the
destruction of the Original Doses (the “Contractor”); and (ii) provide MBL with
the Contractor’s destruction certificate for the Doses, as well as all required
documentation to allow proper processing for Excise Tax purposes.

3.   Amendment to Section 2(a)(1)(2). Section 2(a)(1)(2) is hereby revised by
replacing the term [***...***] with the term [***...***] so that the Section, in
its entirety, reads as follows:

  2(a)(1)(2)   Delivery of Single Dose Vials to Akorn. MBL will make available
to Akorn for pickup [***...***] doses in single dose vials (the “Replacement
Doses”) in consideration of Akorn’s timely payment of the first installment of
the Year 1 Resolution Amount (as such term is defined in Section 2 (a)(3) (Akorn
Resolution Payment) below). Of the Replacement Doses, Akorn will pick up
[***...***] doses on or before August 15, 2008, and the remainder of the
Replacement Doses on or before September 30, 2008. Dating for Replacement Doses
will be no less favorable than the dating for single dose vials distributed in
Year 1 under Section 2(c) of the Modified Exclusive Distribution Agreement, i.e.
no less than 12 months.

4.   Confidentiality. The Parties understand and agree that the terms and
conditions of this Second Amendment are and shall at all times remain
confidential. Neither Party shall disclose the terms or conditions of this
Amendment, except for required disclosures to: (a) tax advisors; (b) attorneys;
(c) accountants; or (d) if required to do so by law, regulatory authorities, or
legal process.

5.   Effect of Amendment. Nothing in this Second Amendment is intended to
modify, alter, reduce or change the rights or obligations of Akorn and MBL in
the Modified Exclusive Distribution Agreement, except as expressly stated in
this Second Amendment. In the event there is any conflict between the terms of
this Second Amendment and the terms of the Modified Agreement, the terms of this
Second Amendment shall control.

6.   Continued Effectiveness. Unless specifically modified or amended by the
terms of this Second Amendment, all the terms, conditions, liabilities and
obligations of the Modified Exclusive Distribution Agreement shall be and remain
applicable, in effect, valid, and enforceable between the parties and applicable
to this Second Amendment; all in accordance with the terms of the Modified
Exclusive Distribution Agreement.

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

7.   Additional Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Modified Exclusive
Distribution Agreement.

8.   Execution in Counterparts. This Second Amendment may be executed in one or
more counterparts, each of which when so executed will be deemed to be an
original, and all such counterparts together will constitute but one and the
same instrument.

In Witness Whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

                  Akorn, Inc.   Massachusetts Biologic             Laboratories
of the University of             Massachusetts Medical School    
 
               
By:
  /s/ Arthur Przybyl   By:   /s/ Donna M. Ambrosino, M.D.    
 
               
 
  Arthur Przybyl       Donna M. Ambrosino, M.D.    
 
  President and CEO       Director    

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission

3